Appellant courteously but urgently insists that the evidence is not sufficient in the matter of corroboration of the prosecutrix. As best we can we have weighed and sifted the testimony. The girl testified to a number of acts of intercourse with her father. She said that according to her best recollection the acts took place in the daytime. The closest neighbor to appellant, living a few hundred yards away, testified that quite frequently appellant's wife and all the smaller children would go out to pick cotton, leaving appellant and prosecutrix at the house. On such occasions the witness swore that after the mother and other children had gone, a curtain would be hung over the window where the beds were and that at times ranging from thirty minutes to an hour afterward appellant and prosecutrix would come out and together go to some place where they would pick cotton. The undisputed proof shows that appellant and prosecutrix slept together. Human experience must be of use to a jury in determining matters of this kind. Why would the appellant and prosecutrix when left alone in the house put a curtain over the window in the bed room, thus obstructing the view of the bed? The extent of the corroboration necessary is a question largely for the jury. The girl swore to the fact of frequent intercourse in the daytime. We are not able to believe that the situation testified to by other people did not corroborate her, and the motion for rehearing will be overruled.
Overruled. *Page 378